                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    SP JADE I, LLC,                                    CASE NO. C17-1654-JCC
10                            Plaintiff,                 MINUTE ORDER
11            v.

12    TEXACO, INC., et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadlines and trial date (Dkt. No. 19). The Court GRANTS the motion and extends the deadlines
19   and trial date as follows:
20                                          Current Deadline                  New Deadline
21    39.1 Mediation                        November 2, 2018                  June 21, 2019
22    Discovery Cutoff                      November 12, 2018                  July 1, 2019
23    Dispositive Motions                   December 11, 2019                 July 30, 2019
24    Proposed Pretrial Order                 March 1, 2019                  October 18, 2019
25    Trial Briefs, Proposed Voir             March 7, 2019                  October 24, 2019
26    Dire, and Jury Instructions

     MINUTE ORDER
     C17-1654-JCC
     PAGE - 1
 1   Trial Date                              March 11, 2019              October 28, 2019
 2         The new trial date is set for October 28, 2019 at 9:30 a.m.
 3         DATED this 29th day of October 2018.
 4                                                        William M. McCool
                                                          Clerk of Court
 5

 6                                                        s/Tomas Hernandez
                                                          Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1654-JCC
     PAGE - 2
